Citation Nr: 1623902	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to March 29, 2016, and in excess of 40 percent thereafter for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from November 1945 to October 1947 and active service in the Coast Guard from June 1948 to March 1950.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.

During the pendency of the appeal, in May 2015 the RO issued a decision granting an increased rating of 30 percent rating for the Veteran's bilateral hearing loss effective March 29, 2016.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to March 28, 2016, audiological testing of the Veteran's hearing acuity when applied to Table VIA or Table VII results in a 30 percent rating.

2.  After March 28, 2016, audiological testing of the Veteran's hearing acuity when applied to Table VIA or Table VII results in a 40 percent rating.

3.  The Veteran's adjustment disorder began during active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of those assigned for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Diagnostic Code 6100 (2015).

2.  The criteria for service connection for acquired psychiatric disorder have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have both been obtained.  Additionally, the Veteran testified at a hearing before the Board in March 2016.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In June 2010, the Veteran filed a claim for an increased rating for his bilateral hearing loss, which was denied by a September 2010 rating decision.  In a May 2016 rating decision, he was granted an increased rating of 40 percent effective March 29, 2016. 

The Veteran's bilateral hearing loss has been rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral. 

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).

The Veteran was afforded multiple VA examinations for his hearing loss in February 2010, September 2010 and May 2016.  

In February 2010, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
60
75
70
LEFT
65
75
70
70
70

This resulted in an average of 66 in the right ear and 71 in the left ear.  Speech recognition scores were 84 percent in the right ear and 48 percent in the left ear.

In September 2010, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
70
65
LEFT
70
70
65
70
70
 
The results pure tone threshold average was 58 with a speech discrimination score (Maryland CNC) of 96 percent in the right ear and pure tone threshold average of 69 with a Maryland CNC of 36 percent in the left ear.

The Veteran underwent a VA audiological examination in May 2016.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
80
70
LEFT
65
80
70
75
65

The results of audiometric testing showed a pure tone threshold average of 68 with a speech discrimination score (Maryland CNC) of 76 percent in the right ear and pure tone threshold average of 73 with a Maryland CNC of 16 percent in the left ear.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f).

Here, at the February 2010 audiological examination, the Veteran's average decibel loss and speech recognition scores, using Table VI, in his left ear equate to a Level VIII and his in right ear equate to a Level III.  Entering these scores into Table VII, the findings warrant a 20 percent rating.  However, the Veteran's pure tone thresholds exceeded the requirements needed to use Table VIA.  Using Table VIA, his left ear equates to a Level VI and his right ear equates to a Level V.  Entering these scores into Table VII, the findings warrant a 20 percent rating.

At the September 2010 audiological examination, the Veteran's average decibel loss and speech recognition scores, using Table VI, in his left ear equate to a Level IX and his right ear equate to a Level II.  Entering these scores into Table VII, the findings warrant a 10 percent rating.  Here, the Veteran's pure tone thresholds did not meet the requirements needed to use Table VIA.

At the May 2016 audiological examination, the Veteran's average decibel loss and speech recognition scores in his left ear equate to a Level XI and his right ear equate to a Level IV.  Entering these scores into Table VII, the findings warrant a 30 percent rating.  However, the Veteran's pure tone thresholds once again met the requirements needed to use Table VIA.  Using Table VIA, his left ear equates to a Level VI and his right ear equates to a Level V.  Entering these scores into Table VII, the findings warrant a 20 percent rating.

VA treatment records have been reviewed, but do not show the results of any additional audiometric testing during the course of the appeal.  The Veteran has already been assigned ratings in excess of those warranted on Table VII.  As such, the Board will not disturb the evaluations, but finds that the Veteran is not entitled to higher ratings at any time during the appeal period.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his service connected disability is worse than the rating he currently receives.  He reported that he had decreased hearing.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Accordingly, ratings in excess of those assigned for bilateral ear hearing loss is denied.

Service Connection Claim

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's STRs from his service in the Navy do not show any complaints, symptoms, or treatment for a psychiatric disorder.  He was honorably discharged from the Navy.  

The Veteran's STRs from his service in the Coast Guard show that in October 1949, the Veteran was admitted for a neuropsychological evaluation.  He was diagnosed with maladjustment and found not fit for duty.  Later in March 1950, he was diagnosed with simple adult maladjustment.

In December 2012, a VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner reported that the Veteran's adjustment disorder manifested during his active service.

At the March 2016 hearing, the Veteran credibly testified that he was never disciplined in the Navy, served well, and was honorably discharged.  He credibly testified that he had trouble in the Coast Guard as his superior held it against him because he was previously in the Navy.  He reiterated that he had no problems while in the Navy and his problems started in the Coast Guard.

The Veteran's testimony also is given great probative weight as it is consistent with the STRs showing an onset of adjustment disorder during his active service examiner and with the findings of the December 2012 VA examiner that his adjustment disorder manifested during his active service.

As such, the criteria for service connection for an acquired psychiatric disability have been met and the Veteran's claim is granted.


ORDER

A rating in excess of 30 percent prior to March 28, 2016, and in excess of 40 percent after March 29, 2016, for bilateral hearing loss is denied.

Service connection for a psychiatric disability, to include adjustment disorder, is granted.


REMAND

In June 2015, the RO denied reopening the Veteran's previously denied claim for entitlement to service connection for a right knee disorder.  The Veteran filed a Notice of Disagreement in August 2015 regarding the June 2015 rating decision.

This notice of disagreement is still pending, and a remand is required for a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Adjudicate the issue of reopening the previously denied claim for service connection for a right knee disorder; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


